DETAILED ACTION
	This is the first office action for US Application 17/157,721 for a Portable Stand for Portable Electronic Devices.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Election of Species requirement is withdrawn as generic claims 1 and 20 are allowable, and all remaining claims depend on the allowable claims.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a portable stand with panel-shaped top and bottom pieces that have at least one of first, second, third or fourth edges, wherein the pieces can be interlocked to form an interlocking structure that can be positioned in at least two of: a first position with at least a portion of the third edges of the pieces resting on the flat surface and the first edges defining a support structure; a second position with at least a portion of the second edges of the pieces resting on the flat surface with the fourth edges defining a tablet slot; and a third position with at least a portion of the first edges of the pieces resting on the flat surface with the third edges defining an e-reader slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0035799 to Leafgren
US 5335753 to Campbell
US 2020/0191533 to Lovell, III
US 6338216 to Young
US 5868373 to Duff
US 9942998 to Mayes
US 10674815 to Geller
The above prior art discloses various support stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632